

Execution Copy


REDEMPTION OF COMMON UNITS
AND
SETTLEMENT AGREEMENT AND GENERAL RELEASE


This Redemption of Common Units, and Settlement Agreement and General Release
(“Agreement”) is entered into by and between Marty Snella, on his own behalf and
on behalf of his heirs, executors, administrators, successors and assigns
(collectively referred to as “Snella” or “Employee”) and Zayo Group LLC and
Communications Infrastructure Investments, LLC (“CII” and collectively with Zayo
Group LLC, “Zayo”), including their subsidiaries, affiliates and related
entities and their respective current and former agents, employees, officers,
directors, managers, shareholders, members and successors and assigns (also
referred to as “Releasees”). In the event that Snella signs and does not revoke
this Agreement, the Agreement shall become effective and enforceable on the
expiration date of the seven day revocation period referenced in paragraph 19
(“Effective Date”).


WHEREAS, Zayo issued certain Common Units (as defined in the Fourth Amended and
Restated Limited Liability Company Agreement of CII, dated December 12, 2012, as
amended from time to time (the “LLC Agreement”) to Snella as identified on
Exhibit A, which includes such portion of Common Units that have vested or will
have vested as of the Effective Date (the “Vested Common Units”).


WHEREAS, Snella wishes to voluntarily terminate his employment with Zayo;


WHEREAS, CII wishes to redeem all of Snella’s Vested Common Units and Snella
wishes to transfer the same pursuant to the terms of this Agreement
    
NOW THEREFORE, in consideration of these premises and the mutual promises herein
contained, it is agreed as follows:


1.Redemption of Common Units:


(a)On the Effective Date, provided this Agreement has not been revoked by
Employee, CII shall redeem from Snella all of his Vested Common Units of CII
(the “Redeemed Units”), on the term set forth in this Section 1 (the
“Redemption”). After giving effect to any vesting of Snella’s Common Units as
may be set forth in one or more Employee Equity Agreements under which such
Common Units have been granted, Snella confirms any unvested Common Units shall
be cancelled and forfeited.


(b)The purchase price for the redemption of the Redeemed Units shall be nine
million fifty thousand dollars ($9,050,000.00) (the “Purchase Price”), payable
in cash by wire transfer to an account designated by Snella to CII in writing,
which will be paid no later than five business days following the Effective
Date. Upon payment of the Purchase Price, (i) Snella will be deemed to have
transferred all of his Redeemed Units to CII without

1



--------------------------------------------------------------------------------



any further action required on the part of Snella or CII, (ii) and Snella will
cease to have any rights, whether as “Member” or otherwise, under the LLC
Agreement.


(c)Snella represents and warrants to CII the following in connection with the
Redemption:


i.Snella is the sole legal and beneficial owner of the Redeemed Units and no
other person or entity has a direct or indirect beneficial interest in, or right
to acquire, any of the Redeemed Units. Snella will transfer and deliver to CII
at the closing of the Repurchase, automatically and by virtue of receipt of the
Purchase Price, good and valid title to the Redeemed Units, free and clear of
any lien, mortgage, pledge, encumbrance or assignment by way of security
interest or otherwise. The Redeemed Units, after giving effect to the forfeiture
of any unvested Common Units as of Snella’s termination of employment, comprise
all of Snella’s interest in CII.


ii.Snella has the knowledge, sophistication and experience in financial and
business matters such that it is capable of evaluating the merits and risks of
continuing to own or sell the Redeemed Units and of protecting its own interests
in connection with the ownership and sale of the Redeemed Units and the matters
covered in this Agreement. In making the decision to sell the Redeemed Units to
CII, Snella independently, without reliance upon CII and based on such
information it deemed appropriate, made its own analysis and decision to sell
the Redeemed Units to CII. In entering into this letter agreement and selling
the Redeemed Units, Snella is relying solely upon the advice of its own
financial, legal and tax advisors.


iii.Snella, as a current security holder of CII and member of the executive
leadership team, has received from CII such information concerning the business,
assets and financial condition of CII as Snella deems necessary in order to make
a fully informed decision to sell the Redeemed Units to CII (the “Information”),
including but not limited to information concerning (a) financial projections
relating to CII and (b) recent developments related to CII’s business, including
plans to potentially seek an initial public offering of a CII subsidiary that
would include substantially all of CII’s business. Snella acknowledges that
Snella has received the disclosure package delivered to Snella on April 26, 2014
(the “Disclosure Package”). Snella further acknowledges that, as of the date
hereof, Snella has reviewed the Disclosure Package and fully understands the
content, significance and potential limitations of such information. In
addition, Snella has had full and complete access to representatives of CII to
discuss any and all matters of concern or interest to Snella relevant to
Snella’s determination whether to continue to own or sell the Redeemed Units and
has received to his satisfaction such information as Snella has requested to
enable him to enter into this Agreement and consummate the sale of the Redeemed
Units. Snella agrees that CII is not responsible for the accuracy or
completeness of the information delivered to Snella by CII.


iv.Snella acknowledges that the sale of the Redeemed Units is the result of
independent arms-length negotiations between Snella and CII. Snella is freely
making his decision to sell the Redeemed Units for his own reasons and based
upon his own analysis

2



--------------------------------------------------------------------------------



and is fully satisfied with the Purchase Price for the Redeemed Units. The
Purchase Price for the Redeemed Units is the price Snella desires to receive
regardless of whether other holders may ultimately obtain a greater amount than
the Purchase Price, whether comprised of cash or other consideration, and
regardless of the timing of any possible transactions or other matters or
developments involving CII or its subsidiaries.


v.CII and each of the Releasees under this Agreement may from time to time be
possession of, and/or have access to, material nonpublic information concerning
CII and its prospects which is not known to Snella, some of which might be
material to Snella’s decision to sell the Redeemed Units. Snella further
acknowledges that, because CII is a private company and CII’s equity securities
(including the Redeemed Units) are not publicly listed on an exchange, the
Redeemed Units have limited liquidity. As a result, any additional information
that CII may possess is unlikely to have any relation to or impact on the price
of the Redeemed Units. Snella understands that such information may be
indicative of a value for the Redeemed Units that is substantially different
(higher or lower) than the price to be received by Snella from the CII in the
Redemption. With full recognition and understanding of the foregoing, and with
Snella’s acknowledgement that CII and the Releasees may be in possession of
material nonpublic information of the nature described above, and after
discussing these matters with Snella’s legal counsel, Snella wishes to sell the
Redeemed Units to CII on the terms of and pursuant to this Agreement.


vi.Snella acknowledges that CII is relying upon the representations, warranties
and assurances given by Snella in this Section 1(c) in agreeing to consummate
the Redemption.


2.Termination of Employment: Zayo and Snella mutually agree that Snella’s
employment with Zayo and position as Chief Technical Officer and Chief
Information Officer shall be terminated effective May 1, 2014 (“Termination
Date”) and that such termination shall be classified as a termination without
cause. Snella affirms that on or prior to the Termination Date, Snella has
returned or will return to Zayo all equipment, property, and all documents,
data, or other electronically stored information that contains Zayo
confidential, proprietary and/or trade secret information. Snella further agrees
that he remains bound by the terms of Zayo’s Confidentiality and Intellectual
Property Agreement. 


3.Non-Compete and Non-Solicit:


(a)Non-Competition.  For a period of twenty four (24) months after Snella’s
Termination Date (such period being hereinafter referred to as the "Period of
the Covenant"), unless the Company, in its sole discretion, otherwise authorizes
and agrees in writing, Snella shall not (i) engage in any Competitive Business,
as defined herein, or (ii) perform any service, directly or indirectly, on
behalf of a Competitive Business, or (iii) have any interest, whether as
proprietor, partner, employee, stockholder, principal, agent, consultant,
contractor, director, officer, or in any other capacity or manner whatsoever, in
any Competitive Business anywhere within the United States or in Europe where
the Company operates; provided, however, that Snella may have an ownership
interest of not more than one percent of the outstanding capital stock of any
publicly held corporation engaged in a

3



--------------------------------------------------------------------------------



Competitive Business so long as Employee is not otherwise employed by or
materially financially interested in the corporation.
(b)Non-Solicitation.  In furtherance of the foregoing and not in limitation
thereof, during the Period of the Covenant, Snella shall not, directly or
indirectly, (i) solicit or service in any way on behalf of any Competitive
Business, any client, customer or prospective client or customer, who has been
solicited or serviced by the Company, its parent, or any affiliate of the
Company within one year prior to Snella’s Termination Date, or (ii) employ or
otherwise engage, or attempt to employ or otherwise engage, in or on behalf of
any Competitive Business, any person who is employed or engaged as an employee,
consultant or contractor of the Company, its parent, or any affiliate of the
Company or who has been employed or engaged as an employee, consultant or
contractor of the Company or any affiliate of the Company within one year prior
to Snella’s Termination Date. 
(c)For purposes of this Section 3, "Competitive Business" means (i) any business
that constructs, operates and/or sells bandwidth infrastructure services that
compete with the Company; (ii) any business which provides consulting services
with respect to the development and/or operation of a bandwidth infrastructure
business that competes with the Company, and (iii) any business which otherwise
competes with the Company or did compete with the Company within one (1) year of
Snella’s Termination Date.
 
(d)Should Snella violate or act contrary to any of these covenants, the Company
shall be entitled to preliminary and permanent injunctive relief, in addition to
any other remedy that may be available.
 
(e)Should any court determine that the duration, geographic limitations, subject
or scope of any restriction contained in this Section 3 is unenforceable, it is
the intention of the parties that this Section 3 shall not thereby be terminated
but shall be deemed amended to the extent required to make it valid and
enforceable, such amendment to apply only with respect to the operation of this
Section 3 in the jurisdiction of the court that has made the adjudication.


4.Non-Admission: This Agreement and the settlement it represents are entered
into solely for the purpose of avoiding the expense and inconvenience of
litigation of the disputed Claims. It may not be cited as, and does not
constitute evidence of, or an admission of, any violation by any party hereto of
any federal, state or local law or regulation, or local requirement, or of any
duty whatsoever, whether based in statute, regulation, common law, or otherwise.
The terms of this Agreement, including all facts, circumstances, statements and
documents relating thereto, shall not be admissible or submitted as evidence in
any litigation between the parties hereto in any forum for any purpose other
than to secure enforcement of the terms and conditions of this Agreement.


5.Adequate Consideration: Snella represents, warrants and acknowledges that the
foregoing consideration in Sections 1 provided to him under this Agreement is
adequate and that he is not owed any fees, wages, commissions, bonuses, sick
pay, personal leave pay, severance pay, termination benefits, stock or other
form of equity-based compensation, workers’ compensation benefits, vacation pay,
or other compensation or

4



--------------------------------------------------------------------------------



payments or forms of remuneration of any kind or nature, except as expressly
provided herein.


6.General Release:


(a)For good and valuable consideration, as described above, and in full and
final settlement of any liabilities or obligations owed to Snella, however
arising, Snella hereby releases and forever discharges Releasees from any and
all claims that could have been asserted or alleged prior to the Effective Date,
as well as all debts, obligations, promises, covenants, agreements, contracts,
endorsements, bonds, controversies, suits, actions, causes of action, judgments,
damages, expenses, claims or demands, in law or in equity or otherwise, that
Snella ever had, now has, or which he may have had at any time regarding any
matter arising on or before the Effective Date of this Agreement, including but
not limited to all claims (whether known or unknown) regarding or arising out of
Snella’s employment by Zayo, the termination thereof, or any Communications
Infrastructure Investments, LLC equity issued (or not issued) in conjunction
therewith and, subject only to the receipt of the Purchase Price set forth in
Section 1, the redemption of same hereunder; any contract (express or implied);
any claim for equitable relief or recovery of attorneys’ fees or punitive,
compensatory, or other damages or monies, including workers’ compensation
benefits, wages, bonus payments, equity-based compensation including stock and
stock options, overtime compensation, vacation pay, and severance benefits; any
tort claims; all claims for alleged fraud, concealment, assault, battery, false
imprisonment, negligence, defamation, negligent misrepresentation, promissory
estoppel, unjust enrichment, quantum meruit, intentional or negligent infliction
of emotional distress, invasion of privacy, wrongful discharge, breach of the
covenant of good faith and fair dealing, violation of public policy, sexual,
age-based, race-based or disability-based harassment, constructive termination,
retaliation and discrimination based upon age, race, color, sex, sexual
orientation, veteran status, citizenship, marital status, religion, national
origin, handicap, disability, or any other characteristic protected by law. Each
of the waivers in this Agreement shall be deemed separate and independent waiver
given for separate and independent consideration, and several from aach of the
other waivers.


(b)Snella acknowledges and agrees that this release extends to, without
limitation, any claim, asserted or unasserted (whether known or unknown), that
could arise under the Fair Labor Standards Act; Title VII of the Civil Rights
Act of 1964; the Equal Pay Act of 1963; the Age Discrimination in Employment Act
of 1967; the Americans With Disabilities Act of 1990; the Civil Rights Act of
1866, 42 U.S.C. § 1981; the Employee Retirement Income Security Act of 1974; the
Family and Medical Leave Act of 1993; the Civil Rights Act of 1991; the Colorado
Anti-Discrimination Act; any and all provisions of the Colorado Labor Law;
Section 18-305 of the Delaware LLC Act, and any other federal, state or local
laws, rules or regulations, whether equal employment opportunity laws, rules or
regulations or otherwise.



5



--------------------------------------------------------------------------------



7.Covenant Not To Sue: Snella represents and agrees that: (i) he has not filed
any lawsuit or claim against Zayo, Releasees, or any of them, in any court or
other forum whatsoever; (ii) he has not filed any demand for arbitration or an
arbitration case against Zayo, Releasees, or either of them; (iii) he has not
filed or caused to be filed any charges or complaints, or encouraged any charges
or complaints to be filed, against Zayo, Releasees, or either of them with any
municipal, state or federal agency charged with the enforcement of any law or
regulation including but not limited to the U.S. Equal Employment Opportunity
Commission (“EEOC”), the U.S. Department of Justice, the U.S. Department of
Labor, the Colorado Department of Labor, the Colorado Civil Rights Division, and
any comparable Colorado or other agencies (iv) pursuant to and as a part of his
complete, total and irrevocable (following the 7 day revocation period in
Section 19) release and discharge of Releasees, to the fullest extent permitted
by law, not to sue or file a complaint, grievance or demand for arbitration
against Zayo, Releasees, or any of them, with respect to any matter arising on
or before the Effective Date of this Agreement that has been released herein.


8.Non-Interference with Protected Rights. This Agreement is not intended to
interfere with Snella’s exercise of any protected, nonwaivable right, including
Snella’s right to file a charge with, provide information to, or otherwise
assist with or participate in an investigation by the Equal Employment
Opportunity Commission or other government agency. By entering into this
Agreement, however, Snella acknowledges that the consideration set forth herein
is in full satisfaction and is inclusive of any and all amounts, including but
not limited to attorneys’ fees, to which Snella might be entitled or that may be
claimed by Snella or on Snella’s behalf against the Releasees and Snella is
forever discharging the Releasees from any liability to Snella for any acts or
omissions occurring on or before the date of Snella signing of this Agreement
and Release.


9.Confidentiality: Snella warrants and agrees that he will not discuss,
communicate, publish, publicize, disseminate, confirm, or otherwise disclose or
cause to be disclosed, communicated, published, publicized, disseminated,
confirmed, or disclosed through direct communication or indirectly through
conduct intended to communicate or confirm the terms of this Agreement
(hereinafter “the Confidential Information”) except only: (i) to the extent
reasonably necessary, to his accountants or bona fide tax advisors; (ii) to
governmental taxing authorities and other governmental agencies requesting such
information while acting in an official capacity; (iii) pursuant to valid legal
process, but only after Zayo has been provided notice of such process and given
a reasonable opportunity to take any measures necessary to have the process
quashed; (iv) to his attorneys for the purpose of obtaining legal advice in
connection with this Agreement; and (v) as reasonably necessary to enforce the
terms hereof or to defend against any claim brought against him for violation of
the terms of this Agreement.


10.Non-Disparagement and Cooperation: Snella warrants, represents and covenants
that he shall not make any written or oral statement about Zayo or any agent,
employee, director or officer of Zayo that is disparaging in nature or portrays
such person or entity in a false and negative light. Snella further agrees to
cooperate with Zayo and its representatives in all pending and future claims,
litigation, and/or regulatory matters

6



--------------------------------------------------------------------------------



involving Zayo of which Snella has knowledge and otherwise reasonably to assist
Zayo in such matters. Zayo will direct all requests for references to ADP
Totalsource, which will confirm Snella job title, dates of employment and, with
written authorization, salary. Nothing in this Agreement shall prohibit Snella
from (a) making truthful statements or disclosures that are required by
applicable law, regulation or legal process; or (b) requesting or receiving
confidential legal advice.


11.Liquidated Damages: Snella agrees further that if he breaches or acts in a
manner inconsistent with the provisions of paragraphs 3, 6, 7, 9 or 10, Zayo may
bring an action in a court of competent jurisdiction and may recover as
liquidated damages in an amount equal to $250,000.00 and Zayo’s costs and
attorney's fees, and any other available remedy.


12.Governing Law: The validity and construction of this Agreement shall be
governed by the laws of the State of Colorado, excluding the conflict of laws
principles thereof.


13.Integration: This Agreement sets forth the entire agreement between Snella
and Releasees, and except as otherwise expressly provided herein, supersedes any
and all prior oral and/or written agreements between them. This Agreement may
not be altered, amended or modified except by a further writing signed by
Snella, and an authorized representative of Zayo.


14.Non-Waiver of Breach: The failure of any party to insist upon strict
adherence to any term of this Agreement on any occasion shall not be considered
as a waiver thereof or deprive that party of the right thereafter to insist upon
strict adherence to that term or any other term of the Agreement.


15.Non-Assignable: No party to this Agreement may assign any of its benefits or
delegate any of its duties hereunder without the express written consent of the
other party evidenced by a duly authorized and executed written instrument.


16.No Third-Party Beneficiaries: Nothing in this Agreement is intended, or shall
be interpreted, to create any contractual rights inuring to the benefit of a
third party.


17.Severability: The General Release and Covenant Not to Sue in this Agreement
are an essential part of the parties’ settlement of the Claims. If any portion
of the General Release and/or Covenant Not To Sue is found to be unenforceable
in any respect, the parties shall negotiate and agree to an enforceable release
and covenant not to sue that is as close as possible to the intent of this
Agreement. If any of the other provisions, terms or clauses of this Agreement is
declared illegal, unenforceable or ineffective by an authority of competent
jurisdiction, those provisions, terms and clauses shall be deemed severable,
such that all other provisions, terms and clauses of this Agreement shall remain
valid and binding upon both parties.



7



--------------------------------------------------------------------------------



18.No Extra-Contractual Representations: Each party warrants, represents and
acknowledges that in executing this Agreement he or it does not rely and has not
relied upon any representation or statement made by any other party, or by any
agent, representative or attorney of a party, with regard to the subject matter,
basis or effect of this Agreement or otherwise, other than as specifically
stated in this written Agreement.


19.Voluntary Waiver of Rights: Snella agrees and acknowledges that this
Agreement constitutes a knowing and voluntary waiver of all rights or claims he
has or may have against Releasees and that he is freely entering into this
Agreement with a full understanding of its terms. Snella acknowledges that he is
legally competent to execute this Agreement and to accept full responsibility
therefore and is advised to consult with an attorney before executing this
Agreement.  Snella acknowledges that this Agreement was offered to him on April
26, 2014, and Snella acknowledges further that (a) he has up to twenty-one (21)
days in which to consider and accept this Agreement; (b) he has used all or as
much of the twenty-one (21) day period as Snella deemed necessary to consider
fully this Agreement and Release and, if he has not used the entire twenty-one
(21) day period, he waives that period not used; (c) he will have up to seven
(7) days following execution of this Agreement in which to revoke this Agreement
by delivering written notice of such revocation to Scott Beer, General Counsel,
400 Centennial Parkway, Suite 200, Louisville, Colorado 80027, and (d) this
Agreement will not become effective or enforceable until the expiration of such
seven-day revocation period.


[Signature page follows]









































8



--------------------------------------------------------------------------------



Signatures: This Agreement may be signed in counterparts and executed versions
of this agreement delivered electronically or by facsimile shall be deemed to be
original signed documents for the purposes of this Agreement.






__________________________________            _______________
Marty Snella                         Date






ZAYO GROUP, LLC




By:_______________________________            ________________
Name:                                Date
Title:

























































9



--------------------------------------------------------------------------------





Exhibit A
List of Snella Employee Equity Agreements and Vesting Status
Common Unit Type
Unit Class
Grant Date
Vesting Start Date
Vesting End Date
First Vesting Date
Number of Common Units
Months
Vested Units
% vested
Initial Grant
A
3/21/08
1/21/08
1/21/12
1/21/09
897,778


48


897,778


100
%
Incremental Grant
A
3/31/08
1/21/08
1/21/12
1/21/09
448,889


48


448,889


100
%
Incremental Grant
A
10/31/08
1/21/08
1/21/12
1/21/09
75,000


48


75,000


100
%
Incremental Grant
B
10/20/09
5/21/09
5/21/13
10/20/10
450,000


48


450,000


100
%
Incremental Grant
B
3/19/10
5/21/09
5/21/13
3/19/11
130,000


48


130,000


100
%
Incremental Grant
C
5/27/10
5/21/09
5/21/13
5/27/11
250,000


48


250,000


100
%
Incremental Grant
D
1/24/11
1/1/11
1/1/14
1/1/12
1,840,027


36


1,840,027


100
%
Incremental Grant
F
1/31/12
1/31/12
1/31/15
1/31/13
1,300,000


26


938,889


72
%
Incremental Grant
G
8/13/12
8/13/12
8/13/15
8/13/13
2,312,692


20


1,284,829


56
%
Incremental Grant
H
2/15/13
2/15/13
8/15/16
2/15/14
3,198,495


14


1,066,165


33
%
Incremental Grant
I
8/15/13
8/15/13
2/15/17
8/15/14
781,597


0


0


—
%
Incremental Grant
J
2/15/14
2/15/14
2/15/17
2/15/15
824,428


0


0


—
%


















10

